--------------------------------------------------------------------------------

Exhibit 10.6
 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”), made as of [DATE] by and between
Minerals Technologies Inc., 622 Third Avenue, New York, New York  10017-6707, a
Delaware corporation (hereinafter referred to as “Employer”), and [     NAME    
] (hereinafter referred to as “Executive”).


WHEREAS, in furtherance of Employer's commitment to the continued success of its
businesses, and in recognition of the valuable contributions to be made by
Executive, Employer has agreed to [continue to]1 employ Executive for a period
commencing on [DATE] (“Commencement Date”) and terminating on the expiration of
the “Term” as hereinafter defined, subject to certain terms and conditions as
hereinafter set forth, and Executive has indicated his willingness to accept
such employment;


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree as follows:


1.         (a)           The employment of Executive by Employer hereunder will
commence on the Commencement Date and, unless terminated on an earlier date in
the manner hereinafter provided, shall terminate on the expiration of the Term. 
For purposes of this Agreement, “Term” shall mean a period beginning on the
Commencement Date and ending on [DATE – 18 months after Commencement Date]
subject to any extensions thereof as provided herein.  On the first day of each
month occurring after the Commencement Date, the Term shall automatically be
extended for an additional month, but not beyond Executive's sixty-fifth
birthday, unless, prior to any such first day of a month, the Employer or
Executive shall have given written notice to the other party not to extend the
Term.  Nothing in this Section shall limit the right of the Employer or
Executive to terminate Executive’s employment hereunder pursuant to the terms
and conditions set forth in Section 7.  The Employer and Executive agree that
neither such notice not to extend the Term by the Employer nor failure of this
Agreement to be extended beyond Executive's sixty-fifth birthday shall be
considered as a termination of Executive other than for Cause (as defined below)
pursuant to Section 7(a) and shall not constitute Good Reason for Executive to
terminate his employment hereunder pursuant to Section 7(b)(ii).


(b)          During the Term, Executive will be employed by Employer as [    
TITLE     ] of Employer at an annual salary of not less than $[______] (“Base
Salary”) and will participate in all benefit plans and other fringe benefits
available to similarly situated executives in accordance with their respective
terms.  Employer will review Executive's salary on an annual basis in accordance
with Employer's policies, to determine appropriate increases, if any.  In
addition to salary, Executive will receive bonus payments as determined from
time to time by Employer's Board of Directors or the Compensation Committee
thereof.  Any such payment with respect to a calendar year will be made in the
first quarter of the following year but shall be deemed earned and due and
owing  if Executive is employed on December 31 of the applicable calendar year,
regardless of his status as of the payment date.



--------------------------------------------------------------------------------

1
Current employees only

 

--------------------------------------------------------------------------------

2.         It is contemplated that, in connection with his employment hereunder,
Executive may be required to incur reasonable and necessary travel, business
entertainment and other business expenses.  Employer agrees to reimburse
Executive for all reasonable and necessary travel, business entertainment, and
other business expenses incurred or expended by him incident to the performance
of his duties hereunder, upon submission by Executive to Employer of vouchers or
expense statements satisfactorily evidencing such expenses.


3.         During the Term, Employer will provide retirement, employee benefits
and fringe benefit plans to Executive no less favorable than those made
available to Employer's executive employees generally, to the extent that
Executive qualifies under the eligibility provisions of such plans.  Executive
shall be entitled to a period of paid vacation each year as provided in
Employer’s established vacation policy, but in no event shall such period be
shorter than that agreed to between Employer and Executive under any prior
agreement.


4.         Executive agrees that he shall use his best efforts to promote and
protect the interest of Employer, its subsidiaries and related corporations, and
to devote his full working time, attention and energy to performing the duties
of his position.


5.         In the event of the “Permanent Disability” (as defined below) of
Executive during the Term, Employer shall have the right, upon written notice to
Executive, to terminate his employment hereunder, effective upon the giving of
such notice.  Upon such termination, Employer and Executive shall be discharged
and released from any further obligations under this Agreement, except that the
obligations provided for in Section 9 hereof shall survive any such
termination.  Disability benefits, if any, due under applicable plans and
programs of the Employer shall be determined under the provisions of such plans
and programs.  For purposes of this Section 5, “Permanent Disability” means any
physical or mental disability or incapacity which permanently renders Executive
incapable of performing the services required of him by Employer.


6.         In the event of the death of Executive during the Term, the salary to
which Executive is entitled hereunder shall continue to be paid through the end
of the month in which death occurs, to the last beneficiary designated by
Executive by written notice to Employer, or, failing such designation, to his
estate.  Executive's designated beneficiary or personal representative, as the
case may be, shall accept the payments provided for in this Section 6 in full
discharge and release of Employer of and from any further obligations under this
Agreement.  Any other benefits due under applicable plans and programs of
Employer shall be determined under the provisions of such plans and programs.
 
2

--------------------------------------------------------------------------------

7.        (a)            Employer or Executive may terminate Executive’s
employment with Employer under this Agreement at any time by providing the other
party with  advance written notice, in which case Executive’s employment shall
terminate at the time stated on such notice.  In the event during the Term
Employer terminates the employment of Executive for reasons other than for Cause
or the Permanent Disability or death of Executive or Executive resigns for Good
Reason (as defined below), then within 90 days of Executive’s separation from
service with Employer, Employer will pay Executive a lump sum amount equal to 18
months of Base Salary.  In addition, Employer shall pay Executive any
“Termination Bonuses,” as defined herein, in the first calendar quarter of the
year following the performance year to which the Termination Bonus relates.  For
purposes of this Agreement, “Termination Bonuses” shall mean amounts which would
otherwise be payable to Executive pursuant to Section 1(b) were Executive an
employee of Employer through the date of Executive’s termination of employment
and for 18 months thereafter, prorated for the year in which the 18 months after
termination of employment ends, provided that in no event will any such bonus be
greater in amount than the average amount of any such bonuses received by
Executive in the two years immediately preceding the termination of his
employment with Employer, or the amount of such bonus received by Executive in
the prior year if Executive has received only one such bonus payment.


In addition to the foregoing payments, Executive shall be entitled to coverage,
at Executive’s expense, under Employer’s Group Benefit Plan for medical and
dental expense coverage and prescription drugs for 18 months following
termination of employment.  Employer shall pay to Executive a lump sum payment
within 90 days of Executive’s separation from service equal to 1.5 times the
cost of such coverage for 18 months at the level and type in effect for
Executive upon his separation from service.


[Notwithstanding the foregoing, if Employer terminates the employment of
Executive or Executive resigns for any reason during the first twelve months of
the Term, Executive shall not be entitled to the payments and coverage provided
under this Section 7(a), but shall instead be entitled only to the payments
provided under Section 8.]2  In addition, if Executive becomes entitled to
receive payments upon a termination of employment pursuant to his letter
agreement with Employer regarding severance payments following a change in
control, Executive shall not be entitled to the payments and coverage provided
under this Section 7(a).
 

--------------------------------------------------------------------------------

2
New employees only

 
3

--------------------------------------------------------------------------------

As a condition of receiving any severance payments under this Section 7(a),
Executive shall first sign a General Release of all claims, in the form attached
hereto as Attachment “A.”  The General Release must be signed no later than 30
days following Executive’s separation from service.


Further notwithstanding the foregoing, if Executive is a “specified employee”
(within the meaning of Section 409A of the Internal Revenue Code and the
regulations thereunder (“Section 409A”) and using the methodology established by
Employer’s Board of Directors or its delegate) and any payment described in this
Section 7(a) is subject to Section 409A, then any such payment that would
otherwise be made in the six months following Executive’s separation from
service shall be made upon the six-month anniversary of such separation from
service.  For purposes of this Section 7(a), “separation from service” shall
mean a separation from service, within the meaning of Section 409A, with
Employer and all other entities treated as a single employer with Employer under
Section 409A. If the 30 day period for signing the General Release required
under this Section 7(a) begins in one calendar year and ends in another, then
any severance payments under this Section 7(a) that are subject to Section 409A
shall be made in the later calendar year.


(b)           For purposes of this Agreement:


(i)            “Cause” shall be limited to the following:


(A)  Executive shall have failed to perform any of his material obligations as
set forth herein, provided that Employer has advised Executive of such failure
and given Executive a reasonable period of time to cure such failure and
Executive has failed to do so; or


(B) Executive shall commit acts constituting (i) a felony involving moral
turpitude materially adversely reflecting on the Employer or (ii) fraud or theft
against Employer.


(ii)           “Good Reason” shall mean termination at the election of Executive
based on any of the following that occur without the written consent of
Executive:


(A)  The assignment to Executive of any duties materially inconsistent with the
status of [     TITLE     ] of Employer, Executive’s removal from that position,
or a substantial diminution in the nature or status of Executive’s
responsibilities;


(B)  A material reduction by Employer in Executive’s Base Salary as the same may
be increased from time to time;
 
4

--------------------------------------------------------------------------------

(C)  A material reduction of Executive's fringe or retirement benefits that is
not applied by Employer to executives generally;


(D)  the relocation of the executive office in which Executive is located as of
the date of this Agreement to a location more than fifty miles therefrom and
more than 100 miles from Employer’s principal corporate office (except for
required travel on the business of Employer to an extent substantially
consistent with Executive’s present business travel obligations); or


(E)  the failure of Employer to obtain a reasonably satisfactory agreement from
any successor (by merger, consolidation, purchase of all or substantially all of
Employer’s assets, or otherwise) to assume and agree to perform this Agreement.


An event shall not constitute Good Reason unless (I) Executive gives notice of
the Good Reason event within 60 days of the initial existence of the event, (II)
Employer fails to cure the Good Reason event within 30 days of the event, and
(III) Executive terminates employment within 90 days of the event.


8.         Employer shall have the right to terminate this Agreement immediately
with no further liability under its terms if Executive terminates his employment
without Good Reason, or if Executive is discharged by Employer for Cause.  In
such event, Executive shall be entitled only to receive his earned Base Salary
through the date of termination and to receive any bonus payment to which he may
be entitled pursuant to Section 1(a).  It is agreed that the provisions of
Section 9 shall survive any such termination of this Agreement.


9.         (a) Executive agrees that during the term of his employment hereunder
and during the further period of two (2) years after the termination of such
employment for whatever reason, Executive shall not, without the prior written
approval of Employer, directly or indirectly through any other person, firm or
corporation, (i) engage or participate in or become employed by or render
advisory or other services to or for any person, firm or corporation, or in
connection with any business enterprise, which is, directly or indirectly, in
competition with any of the business operations or activities of Employer, or
(ii) solicit, raid, entice or induce any such person who on the date of
termination of employment of Executive is, or within the last six (6) months of
Executive's employment by Employer was, an employee of Employer, to become
employed by any person, firm or corporation which is, directly or indirectly, in
competition with any of the business operations or activities of Employer, and
Executive shall not approach any such employee or former employee for such
purpose or authorize or knowingly approve the taking of such actions by any
other person.  The foregoing restrictions shall apply to the geographical areas
where Employer does business and/or did business during the term of Executive's
employment and all places where, at the date of termination of employment of
Executive, Employer had plans or reasonable expectations to do business;
provided that if any Court construes any portion of this provision or clause of
this Agreement, or any portion thereof, to be illegal, void or unenforceable
because of the duration of such provision or the area or matter covered thereby,
such Court shall reduce the duration, area, or matter of such provision and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.
 
5

--------------------------------------------------------------------------------

(b) Recognizing that the knowledge, information and relationship with customers,
suppliers, and agents, and the knowledge of Employer's and its subsidiary
companies' business methods, systems, plans and policies which Executive shall
hereafter establish, receive or obtain as an employee of Employer or its
subsidiary companies, are valuable and unique assets of the respective
businesses of Employer and its subsidiary companies, Executive agrees that,
during and after the term of his employment hereunder, he shall not (otherwise
than pursuant to his duties hereunder) disclose, without the prior written
approval of Employer, any such knowledge or information pertaining to Employer
or any of its subsidiary companies, their business, personnel or policies, to
any person, firm, corporation or other entity, for any reason or purpose
whatsoever.  The provisions of this Section 9(b) shall not apply to information
which is or shall become generally known to the public or the trade (other than
by reason of Executive's breach of his obligations hereunder), information which
is or shall become available in trade or other publications, and information
which Executive is required to disclose by law or an order of a court of
competent jurisdiction.  If Executive is required by law or a court order to
disclose such information, he shall notify Employer of such requirement and
provide Employer an opportunity (if Employer so elects) to contest such law or
court order.


(c)  Executive agrees that any incentive compensation (including bonuses, stock
options, and other forms of incentive compensation) paid to Executive by
Employer, whether pursuant to this Agreement or otherwise, shall be subject to
the repayment requirements of Employer’s Policy for Recoupment of Incentive
Compensation, as in effect from time to time (“Recoupment Policy”), and/or the
Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”). 
Executive further agrees that this Agreement may be amended to the extent
required by the Recoupment Policy or under the Dodd-Frank Act to provide for
such repayment.


(d)  Executive agrees to cooperate with Employer, both during and after
termination of employment, in connection with any litigation or other proceeding
arising out of or relating to matters in which Executive was involved while
employed by Employer.  Executive's cooperation shall include, without
limitation, providing assistance to Employer's counsel, experts and consultants,
and providing truthful testimony in pretrial and trial or hearing proceedings. 
In the event that Executive's cooperation is requested after the termination of
Executive’s employment, Employer will (i) seek to minimize interruptions to
Executive's schedule to the extent consistent with its interests in the matter;
and (ii) reimburse Executive for all reasonable and appropriate out-of-pocket
expenses actually incurred by Executive in connection with such cooperation upon
reasonable substantiation of such expenses.
 
6

--------------------------------------------------------------------------------

10.       Executive agrees that Employer shall withhold from any and all
payments required to be made to Executive pursuant to this Agreement, all
federal, state, local and/or other taxes which Employer determines are required
to be withheld in accordance with applicable statutes and/or regulations from
time to time in effect.  Executive and Employer intend that this Agreement shall
comply with Section 409A to the extent any payments hereunder are subject to
Section 409A.


11.       Executive shall not during the Term or at any time thereafter engage
in any conduct, or make any statements or representations, that disparage,
demean, or impugn Employer or its subsidiaries or affiliates, or any of their
respective directors, officers, employees or consultants, including without
limitation any statements impugning the personal or professional character of
any such director, officer, employee or consultant.  Employer shall not
authorize any conduct, or any statements or representations, that disparage,
demean, or impugn Executive, including without limitation any statements
impugning the personal or professional character of Executive.


12.       This Agreement shall be construed under the laws of the State of New
York.


13.       This Agreement supersedes all prior negotiations and understandings of
any kind with respect to the subject matter hereof [and shall supersede your
existing employment agreement dated [DATE], as amended from time to time]3. 
This Agreement contains all of the terms and provision of agreement between the
parties hereto with respect to the subject matter hereof.  Any representation,
promise or condition, whether written or oral, not specifically incorporated
herein, shall be of no binding effect upon the parties.


14.       (a) If any portion of this Agreement is held invalid or unenforceable
by a court of competent jurisdiction, that portion only shall be deemed deleted
as though it had never been included herein but the remainder of this Agreement
shall remain in full force and effect.


(b) Executive acknowledges and agrees that Employer's remedies at law for a
breach or threatened breach of any of the provisions of Section 9 would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law,
Employer, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
 

--------------------------------------------------------------------------------

3
Current employees with employment agreements only

 
7

--------------------------------------------------------------------------------

(c) This Agreement shall not be assignable by Executive.


15.       No modification, termination or waiver of any provision of this
Agreement shall be valid unless it is in writing and signed by both parties
hereto.


16.       Employer represents that it has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement, and that this Agreement is enforceable against it in accordance with
its terms.


MINERALS TECHNOLOGIES INC.
   
By:
   
Name:
 
Title:
     
Agreed to by:
       
Executive
 

 
8

--------------------------------------------------------------------------------

ATTACHMENT "A"


GENERAL RELEASE


1.             I,  ___________________ , for and in consideration of certain
payments to be made and benefits to be provided to me under the terms of an
Employment Agreement (the "Agreement") to which this General Release is attached
with Minerals Technologies Inc. ("Company”), and for other good and valuable
consideration, do hereby REMISE, RELEASE, AND FOREVER DISCHARGE Company and each
of its parents, subsidiaries and affiliates; and all of their respective past,
present, and future officers, directors, shareholders, partners, employees,
counsel, auditors, agents, and insurers, acting in any capacity whatsoever, and
all of their respective successors, assigns, heirs, executors, and
administrators, and all other persons or entities who/that might be claimed to
be jointly or severally liable with them (hereinafter collectively referred to
as "Released Parties") of and from all claims, causes of action, suits, charges,
debts, dues, sums of money, attorneys' fees and costs, accounts, bills,
covenants, contracts, agreements, expenses, wages, compensation, benefits,
promises, damages, judgments, rights, demands, or otherwise (hereinafter
collectively referred to as "Claims"), known or unknown, accrued or unaccrued,
contingent or non-contingent, in equity or in law, which I ever had, now have,
or hereafter may have, or which my heirs, executors, or administrators may have,
by reason of any matter, cause or thing whatsoever from the beginning of time up
through and including the date of my signature on this General Release. This
General Release includes, but is not limited to, all Claims (i) in any way
arising from, relating to, or concerning my employment or consulting with and/or
the termination of my employment or consulting with Company or any other
Released Parties; (ii) in any way arising from or under, or relating to my
Employment Agreement with Company; (iii) for discrimination based upon sex,
race, disability, national origin, religion, or any other protected
characteristic including without limitation all Claims arising under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act
("ADEA"), the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1866, and all other federal, state, and
local employment discrimination statutes; and (iv) for breach of contract or for
the commission of any torts, including without limitation Claims for defamation,
wrongful discharge, whistleblowing or any other torts; provided, however, that
this General Release shall not apply to any compensation or benefits to which I
am entitled under the terms of the Agreement.


2.             I further represent that I have not, and agree and covenant that
neither I, nor any person, organization or other entity on my behalf, shall file
any suit (or join any suit or accept any relief in any suit) with respect to any
Claims which have been released under this General Release. If I breach this
covenant, I agree to pay the reasonable legal fees, costs, and expenses incurred
by any of the Released Parties in defending any Claims found to be barred by
this General Release. (This covenant not to sue shall not apply to any Claims
under the ADEA.)
 
9

--------------------------------------------------------------------------------

3.             I hereby agree and recognize that my employment and/or consulting
by Company was permanently and irrevocably terminated and Company and other
Released Parties have no obligation, contractual or otherwise to me to hire or
rehire or re-engage me as a consultant or otherwise in the future, and I hereby
agree to release Company and other Released Parties from all liabilities based
upon any denial of employment, reemployment, or future engagement.


4.             I hereby agree and acknowledge that the payments provided by
Company under the Agreement are to bring about an amicable resolution of my
employment and/or consulting arrangement and are not to be construed as an
admission of fault or wrongdoing, or of any duty owed by Company.


5.             I hereby acknowledge that I have been advised by Company that I
should consult with an attorney before signing this General Release. I
understand that I have a period of up to 21 days from Company's request that I
sign this General Release within which to consider whether to sign it. I further
understand that, if I do sign this General Release, I will have an additional 7
day period thereafter within which I may revoke my signature by providing
written notice to Company. However, I will not receive any salary or benefit
continuation payments under Section 7 of the Agreement until I return to Company
an executed General Release, and until after the revocation period has expired
without my having revoked my signature.


6.             I hereby certify that I have read the terms of this General
Release, and that I understand its terms and effects. I acknowledge, further,
that I am executing this General Release of my own free volition and with the
intention of releasing all claims recited herein in exchange for the
consideration described in the Agreement, which I acknowledge is adequate and
satisfactory to me. None of the Released Parties, or their agents,
representatives, or attorneys, have made any representations to me concerning
the terms or effects of this General Release other than those contained herein.


Intending to be legally bound hereby, I execute the foregoing General Release
this _____ day of __________________ 20__.



     
Witness
 
[Employee Name]

 
 
10

--------------------------------------------------------------------------------